MEMORANDUM DECISION
                                                                                        FILED
      Pursuant to Ind. Appellate Rule 65(D),                                       May 27 2016, 8:01 am
      this Memorandum Decision shall not be
                                                                                        CLERK
      regarded as precedent or cited before any                                     Indiana Supreme Court
                                                                                       Court of Appeals
      court except for the purpose of establishing                                       and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Jennifer D. Wilson Reagan                               Gregory F. Zoeller
      Wilson & Wilson                                         Attorney General of Indiana
      Greenwood, Indiana
                                                              Karl M. Scharnberg
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Philip P. Fletcher,                                     May 27, 2016
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              41A01-1509-CR-1362
              v.                                              Appeal from the Johnson Superior
                                                              Court
      State of Indiana,                                       The Honorable Lance D. Hamner
      Appellee-Plaintiff                                      Trial Court Cause No.
                                                              41D03-1308-FC-00075



      Mathias, Judge.


[1]   Philip Fletcher (“Fletcher”) was convicted in Johnson Superior Court for Class

      D Felony attempted theft. Fletcher appeals and argues that his conviction is not

      supported by sufficient evidence.

      Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016              Page 1 of 7
[2]   We affirm.

                                      Facts and Procedural History


[3]   On January 26, 2012, Kelley Leach (“Leach”) returned to her home after work

      and found that someone had broken into her house. Tr. p. 15. Upon entering

      her house, Leach discovered a camouflage ski mask on the floor that did not

      belong to her. Id. at 16. Also, her bedroom “was pretty torn up and things were

      in disarray.” Id. Alarmed, Leach called the police. Id.


[4]   Officer Renee Elliot (“Officer Elliot”) of the Greenwood Police Department

      arrived shortly thereafter. Id. at 17. She discovered that several items were taken

      out of Leach’s jewelry box. Id. at 31. Officer Elliot observed a tire iron on

      Leach’s dining room table about five or six feet away from the ski mask. Id. at

      18. The tire iron belonged to Leach, but she had not placed it on the dining

      room table. She kept the tire iron in the back of her 1997 Ford Explorer. Id. at

      18–19.


[5]   Leach then checked the trunk of her Explorer, which was parked in a barn on

      her property. Id. The Explorer’s back tailgate was unlatched. Id. at 19. When

      Leach opened the back, she noticed that a blanket was gone and that items she

      left on the back seat were now on the vehicle’s floor. Id. at 21. Leach testified at

      trial that she had the only set of keys for the truck and that no one else had

      driven the truck near the time of the crime. Id. at 176, 178.




      Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016   Page 2 of 7
[6]   Leach went back into the house to tell Officer Elliot that someone broke into

      her truck. Id. at 23. Then, Leach and Officer Elliot returned to the barn to

      further inspect the truck. Id. They found that the steering column had been

      broken open, the ignition was broken, and the car battery was dead. Id. at 23–

      24. Notably, the Explorer was in “full working condition” before Leach left for

      work that morning. Id. Leach and Officer Elliot also found a long, metal, silver

      rod lying on the passenger seat that did not belong to Leach. Id. at 24–25.

      Officer Elliot took photos of the home and the Explorer and recorded Leach’s

      statement. Id. at 19, 25–26.


[7]   On January 30, 2012, Detective Jay Arnold (“Detective Arnold”) called Leach

      to follow-up on the January 26th incident. Id. at 47. After asking Leach if she

      had any new evidence to report, she replied that she found dried blood on the

      Explorer’s dashboard. Id. at 48. Leach reported that no one had been in the

      truck since she and Officer Elliot inspected it a few days prior and that the

      blood was not there the last time she drove the car. Id. at 26, 177. Further,

      Leach stated that the Explorer was in the same condition as when Officer Elliot

      inspected it. Id. at 26–27.


[8]   Detective Arnold and a Greenwood Police Department Evidence Technician,

      Eric Lowe (“Lowe”), went to Leach’s house to further inspect the scene. Id. at

      48–49. Detective Arnold identified a dry spot of blood on the steering column

      next to the ignition, although he could not tell how long the blood had been

      there. Id. at 49, 82. Lowe collected a sample of the blood. Along with hairs from

      the ski mask, the blood was submitted for DNA analysis. Id. at 51, 181.
      Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016   Page 3 of 7
[9]    After running searches for a DNA match for almost a year, the DNA lab

       received a Combined DNA Index System (CODIS) hit that matched the blood

       swab to Fletcher’s DNA profile. Id. at 53. Along with the match, the hit

       provided Detective Arnold with Fletcher’s Department of Correction (“DOC”)

       number. Id. Using that number, Detective Arnold determined that Fletcher was

       incarcerated in the Edinburgh Correctional Facility for one or more crimes

       unrelated to the instant case. Id. at 55–56. To confirm the CODIS hit, Detective

       Arnold executed a search warrant and collected Fletcher’s DNA using a cotton

       cheek swab. Id. at 56, 61–62.


[10]   When Detective Arnold returned to the Greenwood Police Department, he

       transferred Fletcher’s DNA sample into an evidence locker. Id. at 63. The

       sample was transferred to the Indiana State Police Lab on June 7, 2013, for

       analysis. Id. at 63, 94. On June 28, 2013, Detective Arnold received a report

       stating that Fletcher’s DNA sample matched the blood sample from Leach’s

       truck and the hairs from the ski mask. See id. at 63– 64, 67, 128. The report

       stated that Fletcher was the source of the DNA in both samples “to a

       reasonable degree of scientific certainty.” Id. at 128.


[11]   Fletcher was arrested and charged with Class C felony burglary on August 7,

       2013. Id. at 65, 68; Appellant’s App. p. 3. The State filed its Motion to Amend

       the Information on April 27, 2015, which substituted an attempted theft charge

       for the burglary charge. Appellant’s App. p. 33. A bench trial was held that

       same day. Id. at 6. At the bench trial, Fletcher was convicted of Class D felony

       attempted theft. At the sentencing hearing on August 20, 2015, Fletcher was

       Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016   Page 4 of 7
       sentenced to 730 days in the Indiana Department of Correction with one day of

       jail credit time, 180 days suspended to probation, $250.00 in restitution, and

       $183.00 in court costs.


[12]   Fletcher now appeals, claiming that the State produced insufficient evidence to

       support his conviction. Specifically, Fletcher points to the following: his blood

       was not found in the Explorer until a few days after the initial investigation; he

       has an alternative explanation for why his blood was in Leach’s truck; the

       police did not investigate all discovered DNA profiles; and the DNA was not

       refrigerated in the Greenwood Police Department. Id. at 10, 12.

                                             Standard of Review


[13]   When a party challenges the sufficiency of the evidence, we neither reweigh the

       evidence nor judge the credibility of witnesses. Chappell v. State, 966 N.E.2d
124, 129 (Ind. Ct. App. 2012) (citing McHenry v. State, 820 N.E.2d 124, 126

       (Ind. 2005)), trans denied. Rather, we recognize the exclusive province of the

       trier of fact to weigh any conflicting evidence and we consider only the

       probative evidence supporting the conviction and the reasonable inferences to

       be drawn therefrom. Id. If there is substantial evidence of probative value from

       which a reasonable trier of fact could have drawn the conclusion that the

       defendant was guilty of the crime charged beyond a reasonable doubt, then the

       judgment will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137

       (Ind. Ct. App. 2008).




       Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016   Page 5 of 7
                                          Discussion and Decision


[14]   To convict Fletcher of theft, the State was required to prove that he “knowingly

       or intentionally exert[ed] unauthorized control over property of another person,

       with intent to deprive the other person of any part of its value or use.” Ind.

       Code § 35-43-4-2(a). To find that Fletcher attempted to commit theft, the State

       was required to that he engaged in “conduct that constitutes a substantial step

       toward commission of the crime” and that he “act[ed] with the culpability

       required for the commission of the crime.” I.C. § 35-41-5-1(a).


[15]   Fletcher argues that the evidence is insufficient to support his conviction

       because the State could not show how long the blood stain had been on the

       dashboard. Fletcher argues that his blood got onto the dashboard before

       January 26, 2012. Id. at 12. A few days before January 26, 2012, Fletcher states

       that he helped a man driving Leach’s truck fix the broken ignition switch, and

       that his blood must have gotten on the dashboard at this time. Id. Fletcher also

       notes that the police only investigated him, even though two other DNA

       profiles matched the blood from the crime scene. Id. at 12.


[16]   At trial, the State presented evidence that someone tried to steal Leach’s truck;

       items within the car were displaced, the car battery was dead, and the steering

       column was broken open. Second, the State presented evidence that Fletcher’s

       DNA profile matched the blood stain found in the truck. Leach testified at trial

       that the blood stain was not there before the incident, that she had the sole set

       of keys, and that no one else had driven the truck around January 26, 2012.


       Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016   Page 6 of 7
[17]   This evidence supports Fletcher’s attempted theft conviction, and Fletcher’s

       arguments are simply a request to reweigh the evidence, which is outside this

       court’s province. See Chappell, 966 N.E.2d at 129. For all of these reasons, we

       conclude the evidence was sufficient to convict Fletcher of Class D felony

       attempted theft.


[18]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1509-CR-1362 | May 27, 2016   Page 7 of 7